 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      KRISTA PEOPLES,

 9
                           Plaintiff,                          NO. C18-1173RSL

10
                    v.
                                                               ORDER RENOTING MOTION FOR
11
      UNITED SERVICES AUTOMOBILE                               CLASS CERTIFICATION OF THE
      ASSOCIATION, et al.,                                     BREACH OF CONTRACT CLAIM
12
                           Defendants.
13

14

15          This matter comes before the Court on “Plaintiffs’ Motion for Class Certification of

16   Breach of Contract Claim and Appointment of Class Representative and Counsel.” Dkt. # 67.
17   Having reviewed the memoranda, declarations, and exhibits submitted by the parties, the Court
18
     finds as follows:
19
            Plaintiff alleges that defendants United Services Automobile Association and USAA
20
     Casualty Insurance Company (collectively “USAA”) breached the Personal Injury Protection
21

22   (“PIP”) provisions of their automobile policies, both as written and as reformed to remove an

23   invalid limitation on coverage. According to plaintiff, USAA refused to pay (or limited payment
24   for) medical provider bills whenever an automated review process indicated that the charges for
25
     a particular procedure exceeded a certain threshold established in a database maintained by the
26
     actuarial firm Milliman, Inc. Plaintiff alleges that the failure to investigate or otherwise make an
27

28   ORDER RENOTING MOTION - 1
 1   individualized determination regarding the reasonableness or necessity of the provider’s charges
 2   before denying payment constitutes a breach of the promise to pay medical and hospital fees as
 3
     billed or up to an amount that “falls within the range of fees generally charged for that service in
 4
     the geographic area.” Plaintiff seeks to certify a class comprised of:
 5

 6          All Washington insureds who from September 1, 2015 to July 5, 2018 (“Class
            period”) had their PIP claims for reimbursement of medical expenses reduced by
 7
            Defendant USAA based solely on an Explanation of Reimbursement (“EOR”)
 8          form sent to the insured’s provider stating that the bill exceeded a “reasonable
 9          amount for the service provided.

10
     Dkt. # 64 at ¶ 78. The proposed contract class is the same class certified by the Court to pursue
11
     the Washington Consumer Protection Act claim. Dkt. # 60 at 8.
12

13          In response, defendants requested additional time in which to take discovery regarding

14   the breach of contract claim and the propriety of class certification. Defendants seek to depose
15   plaintiff and one of her medical providers in order to ascertain (a) whether plaintiff has assigned
16
     her rights under the policy to the provider (as alleged in a lawsuit the provider filed against
17
     defendants for payment of the same amounts at issue here) and (b) how the provider calculated
18
     the fee it charged.
19

20          The Court has doubts that the method by which an individual provider calculates its

21   charges is relevant to the evaluation of reasonableness as that term is used in the policy.
22   Nevertheless, the proposed discovery arguably goes to whether plaintiff can establish her
23
     individual contract claim (i.e., whether defendants continue to owe a contractual duty to plaintiff
24
     and whether plaintiff was damaged by the lack of payment) and whether individual issues
25
     predominate over issues that can be resolved on a classwide basis. If plaintiff assigned her right
26

27   to pursue payments to her provider, the assignee would have stepped into her shoes under

28   ORDER RENOTING MOTION - 2
 1   Washington law.1 Defendants further assert that the assignee brought a direct cause of action
 2   against the insurer to recover the amounts at issue here, and that the claim was dismissed with
 3
     prejudice. See Estate of Jordan by Jordan v. Hartford Acc. and Indem. Co., 120 Wn.2d 490, 495
 4
     (1993). If plaintiff’s breach of contract claim is susceptible to a defense that she assigned her
 5

 6   rights to the provider or otherwise compromised her claim and/or if each class member would

 7   have to prove that his or her provider’s bill was, in fact, reasonable in order to establish damages
 8   for a breach of contract, plaintiff’s ability to maintain a class under Rule 23 would be in doubt.
 9

10
            For all of the foregoing reasons, defendants will be permitted to take discovery before the
11
     class certification motion is resolved. Given the length of time that has already passed, the
12

13   depositions which occurred in August, and defendants’ long familiarity with the provider’s claim

14   to a right to pursue payments directly from the insurer, a four month continuance is not justified.
15   The Clerk of Court is directed to renote plaintiff’s motion for class certification regarding the
16
     breach of contract claim (Dkt. # 67) for consideration on Friday, December 6, 2019. Defendants
17
     may, on or before December 2nd, file a substantive opposition to plaintiff’s motion. Plaintiff’s
18
     reply is due on or before the note date.
19

20
            Dated this 15th day of October, 2019.
21

22
                                                   A
                                                   Robert S. Lasnik
                                                   United States District Judge
23

24

25
            1
26             Plaintiff argues that she assigned only the right to receive payments under the policy, not the
     right to sue for failing to make those payments. The Court will not make that determination in the
27   context of this request for a Rule 56(d) continuance.
28   ORDER RENOTING MOTION - 3
